FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment and Response filed November 19, 2020.  Claim 9 has been amended.  Claims 1-8, 10-22, 26, and 29 remain withdrawn, while claims 9, 23-25, 27-28 and 30 remain under consideration.   Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the prior Office action:
The rejection of claim 9 and dependent claims as being indefinite in view of applicant’s clarifying amendments (although the amended claims are indefinite for the reasons given below); and
The rejection of claims 9, 23 and 28 under 35 USC 102(a)(1), in view of the amendment of claim 9 to require “determining methylation status of marker genes C13ORF18 and ANKRD18CP from a cervical cell in an isolated sample using gene specific reagents to determine methylation status of C13ORF18 and ANKRD18CP”.  
Claims 9, 23-25, 27-28, and 30 remain rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 14-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2018.
Claims 1-8, 10-13, 20-22, 26 and 29 remain/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 5, 2018.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 9, 23-25, 27-28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 23-25, 27-28 and 30 are indefinite over the recitation of the limitation “determining methylation status of marker genes C13ORF18 and ANKRD18CP from a cervical cell in an isolated sample using gene specific reagents to determine methylation status of C13ORF18 and ANKRD18CP” in independent claim 9.  Particularly, the manner in which the recitation “in an isolated sample” limits the claims is not made sufficiently clear by the claim language.  The claim may reasonably be interpreted as actually requiring use of/physical analysis of a cell located in an isolated per se); further, given the lack of a clear requirement for use of the “isolated sample”, the language “determining methylation status.....from a cervical cell in an isolated sample” could also reasonably be interpreted as encompassing mental activities (such as reading a chart or database output) sufficient to achieve the “determining”.  As the claims have a variety of reasonable interpretations involving different boundaries, further clarification is required to ensure that one of skill in the art is apprised as to what activities would (and would not) infringe the claims.
Claim Rejections - 35 USC § 101
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT'S AMENDMENTS:
Claims 9, 23 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claim 9 as amended is directed to a method “comprising determining methylation status of marker genes C13ORF18 and ANKRD18CP from a cervical cell in an isolated sample using gene specific reagents to determine methylation status of C13ORF18 and ANKRD18CP......wherein methylation of marker genes C13ORF18 and ANKRD18CP indicates a neoplastic cervical cell or a cervical cell predisposed to neoplasia”.  As noted above, the current claim language is indefinite, and appears to encompass as an embodiment a method comprising drawing mental conclusions regarding methylation status “of marker genes...from a cervical cell in an 

It is noted that the reply of November 19, 2020 summarizes the prior rejection of the same claims under 35 USC 101, and urge that the amended claims require something more than a judicial exception at least with regard to ANKRD18CP (Reply page 9).  This argument has been considered, however as noted above, the claims at present continue to embrace an embodiment in which nothing significantly more than a JE is added, given that the only clearly required active step is the “using gene specific reagents to determine methylation status”, which encompasses routine and conventional activities.  Accordingly, this argument is not persuasive with respect to what is actually claimed.  (It is noted, however, that the further requirements of dependent claims 24-25, 27, and 30 are sufficient to render those claims patent eligible, and that those claims are not rejected herein for that reason).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634